  

EXHIBIT 10.11

 

Rescission Agreement



This Rescission Agreement is executed as of the 2nd day of September , 2011, by
and between Richard S. Glisky (“Glisky”), and Z3 Enterprises, Inc. , a publicly
traded Nevada corporation (“Z3E”).

 

Recitals

 

WHEREAS, on or about September 29, 2010, Glisky entered into a Membership
Interest Purchase Agreement with Z3E for the sale of One Hundred (100%) percent
of the membership interests in Harvest Hartwell CCP, LLC (“HHCCP”), a Michigan
limited liability company, in exchange for shares of Z3E common stock (the
“Membership Purchase Agreement”); and

 

WHEREAS, on or about September 29, 2010, Glisky entered into a Stock Purchase
Agreement with Phoenix Productions and Entertainment Group LLC, a Nevada limited
liability company (“PPEG”) whereby PPEG would purchase shares of Z3E common
stock acquired by Glisky in conjunction with the sale of his membership interest
in HHCCP (the “Stock Purchase Agreement”); and

 

WHEREAS, both the Membership Purchase Agreement and the Stock Purchase Agreement
contained provisions binding Glisky to the respective agreements provided the
transactions of both agreements were consummated; and

 

WHEREAS, PPEG failed to perform under the terms of the Stock Purchase Agreement,
as amended; and

 

WHEREAS, Glisky and Z3E have agreed to rescind and void ab initio the Membership
Interest Purchase Agreement in its entirety.

 

NOW, THEREFORE, and in consideration of the covenants, warranties, and terms
herein, and reliance thereon, it is agreed that:

 

 1. Recission of Membership Interest Purchase Agreement. The Membership Interest
    Purchase Agreement is hereby deemed rescinded, void ab initio and of no
    further force or effect.
 2. Assignment of Membership Interest. Solely for clerical purposes only and not
    to validate the rescinded Membership Interest Purchase Agreement, Z3E shall
    assign One hundred (100%) percent of the membership interests in HHCCP to
    Glisky by executing the Assignment of Membership Interest, attached hereto
    as Exhibit A and incorporated herein by reference.
 3. Assignment of Z3E Stock. Solely for clerical purposes only and not to
    validate the rescinded Membership Interest Purchase Agreement, Glisky shall
    assign to Z3E One Million Nine Hundred Twenty Thousand (1,920,000) shares of
    Z3E common stock, standing in the name of Glisky and represented by
    Certificate No. 57 being all of the common stock received by Glisky under
    the Membership Interest Purchase Agreement by executing and delivering the
    Assignment Separate from Certificate, attached hereto as Exhibit B and
    incorporated herein by reference, and Certificate No. 57.



1

 



 

4.   Representation and Warranty. Z3E hereby represents and warrants that it has
not transferred, sold or encumbered the membership interests in HHCCP or any of
the assets of HHCCP, other than a certain mortgage to Judson Bibb in the amount
of Twenty Two Thousand Five Hundred ($22,500) Dollars which shall be discharged
on or before the closing of this transaction.

     5. Confirmation of Authorization of Parties' Signatories. The undersigned
signatories to this Contract acknowledge and affirm that they are duly
authorized signatories and have full legal capacity to initiate and execute all
legal obligations arising from this Agreement. The signatories, whose
endorsements appear herein respectively, hereby represent that they each are
acting with full corporate authority, and with full knowledge and at the
direction of the officers and/or Board of Directors of their respective
companies.

6. Execution of Contract in Counterparts; Facsimile Copies Acceptable. This
Agreement shall be bound and sealed, each and every page shall be initialed, and
the signatures of the Parties' duly authorized representatives shall be affixed
as indicated below. The Parties stipulate and agree that this Agreement may be
signed in counterparts, duly initialed and executed by each Party as set forth
above. When each counterpart, duly initialed and executed, and delivery thereof
has been made to each Party respectively, this Agreement shall then be
considered to be an original, binding agreement between The Parties, whether
received in hand, delivered by mail or courier, or transmitted via electronic
facsimile transmission. The Parties further stipulate and agree that duly
executed electronic facsimile transmission copies shall be acceptable and shall
be considered to be as valid, legal and binding upon The Parties as the
originals thereof.

      7.  Modification. This is the final expression of the agreement of the
parties. All representations and negotiations are merged into this Agreement.
This Agreement may only be amended by a writing signed by all parties hereto.

8. Governing Law. This Agreement shall be governed and interpreted under the law
of Michigan. If a provision shall be held to be unenforceable, it shall not
affect the other provisions of this Agreement.

IN WITNESS WHEREOF, the parties have signed this Agreement on the date first
above written.

Z3 Enterprises, Inc., a Nevada corporation

 

By: /s/ Ross Giles             /s/ Richard S. Glisky

Ross Giles, President Richard S. Glisky

 

 

2

 





 

Exhibit A

Assignment of Company Interest

 

THIS ASSIGNMENT OF COMPANY INTEREST (“Assignment”) is made this 2nd day of
September 2011, by and between Z3 Enterprises, Inc., a publicly traded Nevada
Corporation, as Assignor, and Richard S. Glisky, as assignee.

 

RECITALS:

 

WHEREAS, Assignor is a member of Harvest Hartwell CCP, LLC, a Michigan limited
liability company (the Company); and

 

WHEREAS, Assignor desires to assign to Assignee his entire membership

Interest in the Company, being one hundred (100%) percent of membership interest
in the Company (the Membership Interest); and

 

WHEREAS, Assignee desires to acquire the Membership interest in accordance with
the terms and conditions contained herein;

ASSIGNMENT:

 

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the adequacy, sufficiency and receipt of which are hereby acknowledged
and with the intent to be legally bound hereby, it is agreed as follows:

 

1. Assignment of Interest. Assignor hereby assigns, transfers, conveys and
warrants to Assignee all of Assignor’s respective right, title and interest in
and to the Membership Interest.

 

2. Acceptance of Interest. Assignee does hereby accept the Assignment of

Assignor’s Membership Interest.

 

3. Binding Effect. This Assignment shall bind the parties hereto, their

successors and assigns.

 

4. Counterparts. This Assignment may be executed in any number of counterparts,
which together shall constitute the entire agreement between the parties.

 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR

 

Z3 Enterprises, Inc

a Nevada corporation

 

/s/ Ross Giles

Ross Giles, President

 

ASSIGNEE

 

/s/ Richard Glisky

Richard Glisky

 

 

 

 

3

 

